              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:19-cv-00039-MR


SHANNON DELANE CONRAD,          )
                                )
                    Plaintiff,  )
                                )
           vs.                  )                 MEMORANDUM OF
                                )                 DECISION AND ORDER
ANDREW SAUL, Commissioner       )
of Social Security,             )
                                )
                    Defendant.  )
_______________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment [Doc. 12] and the Defendant’s Motion for Summary

Judgment. [Doc. 13].

I.    BACKGROUND

      On May 18, 2015, the Plaintiff, Shannon Conrad (“Plaintiff”), filed an

application for disability and disability insurance benefits under Title II of the

Social Security Act (the “Act”), alleging an onset date of February 7, 2014.

[Transcript (“T.”) at 15]. On the same date, the Plaintiff filed an application

for supplemental security income under Title XVI of the Act, again alleging

an onset date of February 7, 2014. [Id.]. The Plaintiff’s claim was initially

denied on September 14, 2015 and upon reconsideration on December 14,
2015. [Id.]. On the Plaintiff’s request, a hearing was held on December 18,

2017 before an Administrative Law Judge (“ALJ”). [Id.]. On June 14, 2018,

the ALJ issued a written decision denying the Plaintiff benefits, finding that

the Plaintiff had not been under a disability from February 7, 2014, the

alleged onset date, through June 14, 2018, the date of the decision. [Id. at

29]. The Appeals Council denied the Plaintiff’s request for review, thereby

making the ALJ’s decision the final decision of the Commissioner. [Id. at 1-

14]. The Plaintiff has exhausted all available administrative remedies, and

this case is now ripe for review pursuant to 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards. Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990).      “When examining [a Social Security

Administration] disability determination, a reviewing court is required to

uphold the determination when an ALJ has applied correct legal standards

and the ALJ’s factual findings are supported by substantial evidence.” Bird

v. Comm’r, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support


                                      2
a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(internal quotation marks omitted). “It consists of more than a mere scintilla

of evidence but may be less than a preponderance.” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012) (internal quotation marks omitted).

      “In reviewing for substantial evidence, [the Court should] not undertake

to reweigh conflicting evidence, make credibility determinations, or substitute

[its] judgment for that of the ALJ.”       Johnson, 434 F.3d at 653 (internal

quotation marks and alteration omitted).          Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review

for substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013). It is the duty of the ALJ to “build an accurate

and logical bridge from the evidence to his conclusion.” Monroe v. Colvin,

826 F.3d 176, 189 (4th Cir. 2016) (citation omitted).           “Without this

explanation, the reviewing court cannot properly evaluate whether the ALJ

applied the correct legal standard or whether substantial evidence supports

his decisions, and the only recourse is to remand the matter for additional

investigation and explanations.” Mills v. Berryhill, No. 1:16-cv-25-MR, 2017


                                       3
WL 957542, at *4 (W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citing Radford,

734 F.3d at 295).

III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). The Social Security Administration Regulations

set out a detailed five-step process for reviewing applications for disability.

20 C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th

Cir. 2015). “If an applicant’s claim fails at any step of the process, the ALJ

need not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200,

1203 (4th Cir. 1995) (citation omitted). The burden is on the claimant to

make the requisite showing at the first four steps. Id.

       At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity.   If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). If not, the case progresses to

step two, where the claimant must show a severe impairment. If the claimant


                                       4
does not show any physical or mental deficiencies, or a combination thereof,

which significantly limit the claimant’s ability to perform work activities, then

no severe impairment is established and the claimant is not disabled. Id.

      At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must

assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular

and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions. Social Security Ruling 96-8p; 20

C.F.R. §§ 404.1546(c); 404.943(c); 416.945.

      At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled.        Id.   Otherwise, the case

progresses to the fifth step where the burden shifts to the Commissioner. At

step five, the Commissioner must establish that, given the claimant’s age,


                                        5
education, work experience, and RFC, the claimant can perform alternative

work which exists in substantial numbers in the national economy. Id.; Hines

v. Barnhart, 453 F.3d 559, 567 (4th Cir. 2006). “The Commissioner typically

offers this evidence through the testimony of a vocational expert responding

to a hypothetical that incorporates the claimant’s limitations.” 20 C.F.R. §§

404.1520, 416.920; Mascio, 780 F.3d at 635. If the Commissioner succeeds

in shouldering his burden at step five, the claimant is not disabled and the

application for benefits must be denied. Id. Otherwise, the claimant is

entitled to benefits.

IV.   THE ALJ’S DECISION

      At step one, the ALJ found that the Plaintiff had not engaged in

substantial gainful activity since her alleged onset date, February 7, 2014.

[T. at 17].    At step two, the ALJ found that the Plaintiff has severe

impairments including “arthralgias; hypertension and headaches; depressive

disorder; anxiety disorder with panic attacks and agoraphobia; personality

disorder; substance abuse; and post-traumatic stress disorder[.]” [Id. at 17-

18]. At step three, the ALJ determined that the Plaintiff does not have an

impairment or combination of impairments that meets or medically equals

the Listings. [Id. at 18-20]. The ALJ then determined that the Plaintiff,

notwithstanding her impairments, has the RFC:


                                      6
            [T]o perform medium work as defined in 20 CFR
            416.967(c) and 416.967(c) except she can frequently
            climb ramps and stairs; and can frequently stoop,
            kneel, and crouch. She can frequently reach, finger,
            and feel bilaterally. She cannot be exposed to
            workplace hazards. She is limited to performing
            simple, routine tasks in a low stress setting without
            production or pace requirements. She can tolerate
            occasional changes in the workplace setting not
            requiring complex decision-making. She can tolerate
            occasional contact with supervisors and coworkers,
            but cannot have contact with the general public.

[Id. at 20 (emphasis added)].

      At step four, the ALJ identified the Plaintiff’s past relevant work as food

sales clerk and as a laborer. [Id. at 27]. The ALJ found that the Plaintiff is

capable of performing her past work as a laborer as that work was actually

performed. [Id.]. At step five, the ALJ made alternative findings based on

the testimony of the VE, and concluded that, considering the Plaintiff’s age,

education, work experience, and RFC, the Plaintiff is capable of performing

other jobs that exist in significant numbers in the national economy, including

hand packager, laundry worker, and industrial cleaner. [Id. at 28-29]. The

ALJ therefore concluded that the Plaintiff was not “disabled” as defined in

the Act from February 7, 2014, the alleged onset date, through June 14,

2018, the date of the decision. [Id. at 30].




                                       7
V.     DISCUSSION1

       As one of her assignments of error, the Plaintiff asserts that the ALJ’s

opinion is not supported by substantial evidence because it relies on VE

testimony given in response to an improper question from the ALJ. [Doc. 12-

1 at 4-7]. Specifically, the Plaintiff argues that the ALJ asked the VE a

hypothetical question that does not accurately reflect the limitations

contained in the Plaintiff’s RFC. [Id. at 6].

       “The purpose of bringing in a vocational expert is to assist the ALJ in

determining whether there is work available in the national economy which

this particular claimant can perform.” Walker v. Bowen, 889 F.2d 47, 50 (4th

Cir. 1989). “As such, hypothetical questions posed to a VE must accurately

set forth all of a claimant's physical and mental impairments.” Small v.

Astrue, No. 7:08-CV-141-FL, 2009 WL 3029737, at *14 (E.D.N.C. Sept. 22,

2009) (citing id.). “Testimony elicited by hypothetical questions that do not

relate with precision all of a claimant's impairments cannot constitute

substantial evidence to support the Secretary's decision.” Id. (citing Pratt v.

Sullivan, 956 F.2d 830, 836 (8th Cir.1992)).

       At the hearing, the ALJ asked the VE to:



1 Rather than set forth the relevant facts in a separate section, the Court has incorporated
the relevant facts into its legal analysis.
                                             8
             [A]ssume an individual of the claimant’s age,
             education and past work experience who is limited to
             work at the medium exertional level. That individual
             could lift and carry up to 50 pounds occasionally, 25
             pounds frequently. She could sit, stand or walk for
             up to six hours each. She could frequently use
             ramps or stairs, and frequently balance, stoop, kneel,
             and crouch as well as frequently reach, handle, finger
             and feel. There would be no exposure to workplace
             hazards. And she would further be limited to simple,
             routine tasks, not a production pace. She would
             require a low stress environment to be defined as
             tolerating only occasional changes in the workplace
             setting, and no complex decision-making. Finally
             she could tolerate only occasional contact with
             supervisors and co-workers. No regular contact with
             the public. Could such an individual return to any of
             claimant’s return to past work?

      [T. at 84-85] (emphasis added). The VE responded that with such

restrictions, the Plaintiff could perform her past relevant work “as the laborer

for meat products was performed by her . . . but not as it’s generally

performed.” [Id. at 85]. At step four, the ALJ found that “[a]fter reviewing all

of the evidence and the testimony of the vocational expert, . . . the demands

of the [Plaintiff’s] past relevant work do not exceed her [RFC], and she is

therefore able to perform her past relevant work as she actually performed

it.” [Id. at 28] (emphasis added).2 The ALJ also made alternative findings at




2The ALJ never asked the VE about the availability of jobs for a claimant who could not
have any contact with the public.


                                          9
step five, relying on the VE’s testimony to find that the Plaintiff could perform

other positions that exist in significant numbers in the national economy. [Id.

at 28-29].

       The RFC adopted by the ALJ, however, plainly states that the Plaintiff

“cannot have contact with the general public.” [Id. at 20]. As such, the

hypothetical question the ALJ asked to the VE, which allowed for irregular

contact with the public, was inconsistent with the Plaintiff’s RFC, which

prohibited any contact with the public at all.3 Because the ALJ based his

findings at step four and step five on the VE testimony given in response to

that improper question, his decision was not based on substantial evidence.

See Jordan v. Berryhill, No. 5:18-CV-00114-FDW, 2019 WL 1748545, at *2

(W.D.N.C. Apr. 18, 2019) (Whitney, C.J.). For these reasons, this matter

must be remanded for further proceedings.4




3 The VE opined that the Plaintiff was unable to perform past relevant work as ordinarily
performed, but only as it was previously done by the Plaintiff. [T. at 85]. The record is
silent, however, as to whether the manner of the Plaintiff’s prior work involved any contact
with the general public. Likewise, nothing in the record explains whether the “other jobs”
available to the Plaintiff involve any contact with the general public. Their titles would
seem to indicate that they do, but the record is insufficient for this Court to undertake a
meaningful review.

4In light of this decision, the Plaintiff’s other assignments of error need not be addressed
at this time but may be addressed on remand.
                                            10
                                 ORDER

     IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Summary Judgment [Doc. 12] is GRANTED and the Defendant’s Motion for

Judgment for Summary Judgment [Doc. 13] is DENIED. Pursuant to the

power of this Court to enter judgment affirming, modifying or reversing the

decision of the Commissioner under Sentence Four of 42 U.S.C. § 405(g),

the decision of the Commissioner is REVERSED and the case is hereby

REMANDED for further administrative proceedings consistent with this

opinion. A judgment shall be entered simultaneously herewith.

     IT IS SO ORDERED.
                               Signed: March 3, 2020




                                     11
